HARALSON, J.
Tbe appellant was convicted of murder in the first degree. He was sentenced on December 14, 1906, and granted 60 days from that date for a bill of exceptions. Tbe record contains an order of tbe court, made on February 13,1907, extending tbe time 60 days from that date, and tbe court further extended this time on April 6th, for 30 days from April 14th, and tbe bill was signed on May 11, 1907. Tbe order of February 13th was made 1 day after tbe expiration of tbe 60 days *46first allowed; that time having expired on February 12th, there being 31 days in December and in January. Therefore the last extension cannot be considered. Not being made until after the expiration of the time fixed by the order of the court, it was void.
There being no bill of exceptions in the case, and no error appearing in the record proper, the judgment is affirmed.
The day for the execution of the sentence having passed, Friday, the 23d day of August, 1907, is fixed as the day for the execution of the sentence on defendant.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.